NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3110

                                    LINDA A. WILLIAMS,

                                                  Petitioner,

                                             v.

                               DEPARTMENT OF THE ARMY,

                                                  Respondent.

                 Petition for review of the Merit Systems Protection Board
                                    in PH0752080427-I-1.

                                       ON MOTION

                                         ORDER
       The court treats Linda A. Williams' motion to rescind as a motion for leave to file

a replacement opening brief.

       Upon consideration thereof,

               The motion will be granted, and Williams's previously submitted opening

brief will be withdrawn, if Williams files a replacement opening brief within 30 days of the

date of filing of this order. If Williams does not file a replacement opening brief, then the

case will proceed on the brief that she previously submitted.

               The Department of the Army should calculate the due date for its brief

from the date of service of Williams's replacement opening brief. If no replacement

opening brief is filed by Williams, then the Department's brief is due within 70 days of

the date of filing of this order.
                                       FOR THE COURT



      MAR 11 2009                      /s/ Jan Horbaly
          Date                         Jan Horbaly
                                       Clerk                    %DiPEALS POR
                                                       U.32_00URT
                                                         THE FEDERAL CIRCUIT

cc:   Linda A. Williams
      Elizabeth A. Speck, Esq.                            MAR 1 1 2009
                                                            JAN riOnttLY
s8                                                             CLERK




 2009-3110                       -2-